 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL WHITE,                                       Case No.: 20cv2054 DMS (MSB)
12                                     Plaintiff,
                                                         ORDER DENYING DEFENDANTS’
13   v.                                                  MOTION TO DISMISS
14   LA PILATES CARLSBAD, an entity of
     unknown form, JLC MANAGEMENT,
15
     LLC, a Nevada limited liability
16   corporation, JEFF CLARK, an individual,
     RAY CHUNG, an individual, and DOES
17
     1-15,
18                                  Defendants.
19
20
21         This case comes before the Court on the motion to dismiss filed by Defendants
22   Carlsbad Fitness Investment Group LLC, JLC Management, LLC, Jeff Clark, and Ray
23   Chung. Plaintiff filed an opposition to the motion, and Defendants filed a reply. For the
24   reasons set out below, the Court denies the motion.
25                                                  I.
26                                      BACKGROUND
27         Plaintiff Daniel White filed the present case on October 19, 2020. In his original
28   Complaint, White alleged claims for trademark infringement, false designation of origin,

                                                    1
                                                                             20cv2054 DMS (MSB)
 1   common law trademark infringement, common law unfair competition, unfair competition
 2   under California Business and Professions Code § 17200 et seq., aiding and abetting
 3   trademark infringement, and aiding and abetting false designation of origin against
 4   Defendants LA Pilates Carlsbad (“LAPC”), JLC Management LLC (“JLC”), Jeff Clark,
 5   and Ray Chung.
 6         After a status conference with the Court, Plaintiff filed a First Amended Complaint
 7   (“FAC”) in which he realleged the claims from his Original Complaint, but with slightly
 8   different facts. For instance, in the Original Complaint, Plaintiff alleged he was the owner
 9   of a trademark registered on the Principal Register, but in the FAC Plaintiff alleged the
10   trademark was registered on the Supplemental Register. (Compare Orig. Compl. ¶11 with
11   FAC ¶11.) Plaintiff also alleged in the FAC that he had used the trademark since February
12   2017, whereas in the Original Complaint he alleged he had used the trademark since April
13   2018. (Compare Orig. Comp. ¶12 with FAC ¶12.) The FAC also included new allegations
14   about secondary meaning, (FAC ¶24), including an allegation that Plaintiff had used the
15   trademark for each of his four business locations “for almost four years[.]” (Id.)
16         Following the filing of the FAC, Plaintiff filed a motion for preliminary injunction
17   supported by his own Declaration. (See ECF No. 12.) In that Declaration, Plaintiff set out
18   a more complete recitation of the facts giving rise to the present case. He stated he began
19   using the name “LA Pilates” in February 2017 in connection with his Norwalk studio, and
20   that he applied for the trademark in March 2017. (Decl. of Daniel White in Supp. of Mot.
21   For Preliminary Injunction 3.) Plaintiff stated he opened a second studio in Norwalk in
22   July 2018, a third studio in Downey in August 2018, a fourth studio in Long Beach in July
23   2020, and a fifth studio in La Habra in August 2020, and that all of the studios used the
24   name “LA Pilates.” (Id. ¶4.) Plaintiff went on to state that in late 2017, he entered into
25   discussions with Defendants Clark and Chung about “possibly becoming a minority partner
26   in what eventually became LAPC.” (Id. ¶9.) During those discussions, Plaintiff stated that
27   he “orally agreed” the new studio could use the name “LA Pilates” as consideration for his
28   expected minority interest in the studio. (Id. ¶10.) Plaintiff stated,

                                                   2
                                                                               20cv2054 DMS (MSB)
 1         In the expectation that an agreement would be signed and that I would receive
           the promised minority interest in the new Carlsbad studio, I actually assisted
 2
           with providing to LAPC the same signage bearing the ‘LA Pilates’ name and
 3         logo that I use for my businesses in Norwalk, Downey, La Habra, and Long
           Beach.
 4
 5   (Id.) Plaintiff stated he also “assisted LAPC with its marketing”, including providing
 6   “marketing services free of [charge] from May 2018 through January 2020[.]” (Id. ¶11.)
 7   Plaintiff went on to state that when the parties’ discussions broke down, he instructed his
 8   attorneys to give notice to Defendants “to cease and desist from using the Trademark.” (Id.
 9   ¶13.) It appears Plaintiff’s counsel provided that notice in a letter dated September 4, 2020,
10   a little more than a month before the present case was filed. (See Decl. of Stuart Clark in
11   Supp. of Mot. For Preliminary Injunction, Ex. A.)
12         Plaintiff has since filed a Second Amended Complaint against Defendants JLC,
13   Clark, Chung and Carlsbad Fitness Investment Group, LLC (“CFIG”) realleging the claims
14   asserted in his previous Complaints. LAPC is no longer a named Defendant. In the SAC,
15   Plaintiff admits LAPC initially used the trademark with his approval. (SAC ¶14.) Plaintiff
16   goes on to allege that he later withdrew that approval, but LAPC continues to use the
17   trademark. (Id.)
18                                                II.
19                                          DISCUSSION
20         Defendants raises two primary arguments in support of their motion to dismiss.
21   First, they argue Plaintiff has failed to allege Defendants are infringing Plaintiff’s
22   trademark. Second, Defendants assert the trademark is not enforceable against them. The
23   Court addresses these arguments below.
24   A.    Legal Standard
25         In Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550
26   U.S. 544 (2007), the Supreme Court established a more stringent standard of review for
27   12(b)(6) motions. To survive a motion to dismiss under this new standard, “a complaint
28   must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                                   3
                                                                                 20cv2054 DMS (MSB)
 1   plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). “A claim
 2   has facial plausibility when the plaintiff pleads factual content that allows the court to draw
 3   the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
 4   Twombly, 550 U.S. at 556).
 5          “Determining whether a complaint states a plausible claim for relief will ... be a
 6   context-specific task that requires the reviewing court to draw on its judicial experience
 7   and common sense.” Id. at 679 (citing Iqbal v. Hasty, 490 F.3d 143, 157-58 (2d Cir. 2007)).
 8   In Iqbal, the Court began this task “by identifying the allegations in the complaint that are
 9   not entitled to the assumption of truth.” Id. at 680. It then considered “the factual
10   allegations in respondent’s complaint to determine if they plausibly suggest an entitlement
11   to relief.” Id. at 681.
12   B.     Trademark Infringement
13          Plaintiff’s first claim alleges trademark infringement. “[A] claim for trademark
14   infringement requires only two elements: (1) ownership of a trademark, and (2) that the
15   plaintiff show a likelihood of confusion through the balancing of eight factors.” Wells
16   Fargo & Co. v. ABD Ins. & Financial Services, Inc., 758 F.3d 1069, 1072 (9th Cir. 2014)
17   (citing Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1202 (9th Cir. 2012)).
18   Defendants do not address either of these elements in their motion to dismiss. Instead, they
19   argue they had Plaintiff’s permission to use the trademark, and the mark is not otherwise
20   enforceable against them.
21          “Acquiescence or permission is an affirmative defense[ ]” to a claim of trademark
22   infringement. Grey v. Campbell Soup Co., 650 F.Supp. 1166, 1168 (C.D. Cal. 1986).
23   Generally, “affirmative defenses may not be raised on a motion to dismiss[.]” McShannock
24   v. JP Morgan Chase Bank NA, 976 F.3d 881, 893 n.9 (9th Cir. 2020). Furthermore,
25   although Plaintiff alleges he initially gave Defendants permission to use his trademark, he
26   also alleges he withdrew that permission, but Defendants continue to use the trademark.
27   (SAC ¶14.) In light of those allegations, Defendants’ first argument does not warrant
28   dismissal of Plaintiff’s trademark infringement claim.

                                                    4
                                                                                  20cv2054 DMS (MSB)
 1         Defendants’ second argument is that the trademark is not enforceable against them.
 2   Specifically, Defendants argue Plaintiff’s trademark is descriptive, and therefore only
 3   enforceable if it has secondary meaning. Defendants assert Plaintiff has failed to allege
 4   sufficient facts to support a showing of secondary meaning, therefore the claim should be
 5   dismissed. Plaintiff disagrees that he has failed to allege sufficient facts to show secondary
 6   meaning, and also argues the issue of secondary meaning is a factual one inappropriate for
 7   resolution on a motion to dismiss.
 8         The Court agrees with Plaintiff that the issue of secondary meaning is not appropriate
 9   for resolution on the present motion. See Scott Griffith Collaborative Solutions, LLC v.
10   Falck Northern Cal. Corp., No. C 19-6104 SBA, 2020 WL 1548466, at *5 (N.D. Cal. Jan.
11   6, 2020) (declining to resolve issue of secondary meaning “[g]iven the fact-specific nature
12   of this inquiry[ ]”); Fiji Water Co., LLC v. Fiji Mineral Water USA, LLC, No. SACV 09-
13   01148-CJC(MLGx), 2010 WL 11526800, at *2 (C.D. Cal. July 28, 2010) (stating that
14   whether a trademark has acquired secondary meaning cannot be determined on a motion
15   to dismiss). Indeed, the same may be said for the threshold issue of whether Plaintiff’s
16   trademark is descriptive. See Zobmondo Entertainment, LLC v. Falls Media, LLC, 602
17   F.3d 1108, 1113 (9th Cir. 2010) (“Which category a mark belongs in is a question of fact.”);
18   Dahlia v. Rodriguez, 735 F.3d 1060, 1076 (9th Cir. 2013) (stating court’s task on 12(b)(6)
19   motion to dismiss is not to resolve factual disputes, but to determine whether allegations
20   support claim). Therefore, Defendants’ second argument also does not warrant dismissal
21   of Plaintiff’s trademark infringement claim.
22   C.    Other Claims
23         Defendants’ motion to dismiss Plaintiff’s other claims depends primarily on the two
24   arguments set out above, which the Court has rejected. However, Defendants raise two
25   other arguments that deserve mention.
26         First, Defendants assert Plaintiff’s claim under § 17200 should be dismissed because
27   Plaintiff has failed to allege facts to support “what statement made by who (and to whom)
28   was false or misleading, and how [Plaintiff] was allegedly damaged by it[.]” (Mot. at 22.)

                                                    5
                                                                                 20cv2054 DMS (MSB)
 1   However, Plaintiff does not appear to be alleging a claim under the “fraudulent” prong of
 2   § 17200. Rather, his § 17200 claim appears to be based on the “unlawful” and “unfair”
 3   prongs only. (See Opp’n to Mot. at 19) (stating § 17200 claim alleges “unlawful and unfair
 4   acts of trademark infringement and false designation of origin”). Thus, Defendants’
 5   argument does not warrant dismissal of Plaintiff’s § 17200 claim.
 6         The only other argument Defendants raise is a general one, namely, that Plaintiff has
 7   failed to allege sufficient facts to support the elements of damages or likelihood of
 8   confusion. However, the Court disagrees with both of these assertions. Contrary to
 9   Defendants’ arguments, Plaintiff has alleged facts to support the element of damages.
10   Specifically, Plaintiff alleges he has been “effectively precluded from using his own mark
11   for any business in the Carlsbad area because of the consumer confusion that this would
12   cause.” (SAC ¶16.) He also alleges that he “has been substantially injured in his
13   businesses, resulting in lost revenues and profits, and diminished goodwill and reputation,”
14   (id. ¶28), and that he has been unable “to make full use of the Trademark.” (Id. ¶29.) As
15   for likelihood of confusion, Plaintiff has also alleged facts to support that element.
16   Specifically, Plaintiff alleges Defendants have copied Plaintiff’s trademark and are using
17   it in “their advertising, marketing, and … fitness training related services,” which “is likely
18   to cause further confusion, to cause mistake, and/or to deceive consumers as to the origin,
19   source, sponsorship, or affiliation of LAPC’s services.” (Id. ¶25.) These allegations are
20   sufficient to allow Plaintiff’s claims to proceed.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    6
                                                                                  20cv2054 DMS (MSB)
 1                                             III.
 2                              CONCLUSION AND ORDER
 3         For the reasons discussed above, the Court denies Defendants’ motion to dismiss.
 4         IT IS SO ORDERED.
 5   Dated: July 9, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                            20cv2054 DMS (MSB)
